TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00092-CR



                                    Brian Ross, Appellant

                                               v.

                                 The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-12-302211, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Brian Ross no longer wishes to pursue this appeal and has filed a motion

to dismiss. We grant the motion and dismiss this appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________

                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 24, 2014

Do Not Publish